Citation Nr: 1706226	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  03-00 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating prior to February 13, 2012, a rating in excess of 10 percent from February 14, 2012, to June 23, 2016, and in excess of 20 percent thereafter, for service-connected bilateral dry eye syndrome.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to August 17, 2011.

3.  Entitlement to service connection for a hiatal hernia, to include as due to service-connected disabilities.

4.  Entitlement to service connection for a gastric disorder, claimed as a stomach ulcer, to include as due to service-connected disabilities.

5.  Entitlement to a certificate for financial assistance in the purchase of an automobile or adaptive equipment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2002, May 2011, and July 2013 rating decisions issued in by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Oakland, California.

In March 2004, the Veteran testified before a Veterans Law Judge who is no longer employed at the Board.  He was afforded a new hearing before the undersigned Veterans Law Judge in September 2015.  Transcripts of both hearings are of record.

In September 2004 and February 2016, the Board remanded the appeal for further development; it has now returned for further appellate review.

In a March 2015 rating decision, the agency of original jurisdiction (AOJ) increased the Veteran's rating for his service-connected bilateral dry eye syndrome to 10 percent, effective February 14, 2012.  In a September 2016 rating decision, the AOJ recharacterized the Veteran's disability as bilateral lacrimal gland disorder under Diagnostic Code 6025, and assigned a 20 percent rating, effective June 24, 2016.

The Board notes that, in October 2016, the Veteran perfected an appeal as to the issues of entitlement to service connection for sleep apnea, Paget's bone disease, and peripheral neuropathy of the bilateral lower extremities.  In his substantive appeal, he requested a videoconference hearing before a Veterans Law Judge.  Review of the Veterans Appeals Control and Locator System indicates that the Veteran's hearing request is still pending.  Because he is still awaiting a hearing on those issues, the Board finds it would be imprudent to assume jurisdiction of those issues at this time.

Finally, the Board notes that the Veteran submitted additional evidence in February 2017, including articles addressing the nature of dry eye syndrome.  While this evidence has not been considered by the AOJ, the Board notes that it is granting the full benefit sought by the Veteran.  See February 2017 Statement.  Therefore, there is no prejudice by the Board considering this evidence in the first instance.  38 C.F.R. § 20.1304 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for cataracts, to include as secondary to service-connected disabilities, was raised in a February 2017 statement, but that issue has not been adjudicated by the AOJ.  The Veteran is advised that if he wishes to claim service connection for tinnitus, he should submit a claim on the form prescribed by VA.  38 C.F.R. § 3.155 (2016). 

The issues of entitlement to service connection for a hiatal hernia and a gastric disorder, and entitlement to a certificate for financial assistance in the purchase of an automobile or adaptive equipment are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected bilateral dry eye syndrome has been manifested as a disorder of the lacrimal apparatus.

2.  The Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to August 17, 2011.


CONCLUSIONS OF LAW

1.  Effective August 26, 1996, the criteria for an initial 20 percent rating, but no higher, for bilateral dry eye syndrome are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.79, Diagnostic Code 6025 (2016).

2.  The criteria for a TDIU are met prior to August 17, 2011.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2014); 38 C.F.R. § 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d at 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

With regard to the claims decided herein, VA's duty to notify was accomplished in June 2001, July 2003, January 2005, March 2006, August 2008, September 2012, and June 2013 letters.  With regard to the Veteran's claim for a higher rating for his bilateral dry eyes, while each of the letters were received after the initial rating decision, the Veteran's claim was most recently reajudicated in a September 2016 supplemental statement of the case.  Moreover, that issue pertains to the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  He was also provided with numerous VA examinations since 1996 that address the nature and severity of his bilateral dry eye syndrome.  Moreover, his statements in support of his claims are of record.

The Board remanded the claims for development, to include obtaining outstanding VA treatment records, giving the Veteran the opportunity to identify any outstanding records, and scheduling him for VA examinations to determine the severity of his bilateral dry eye syndrome.  The AOJ substantially complied with the February 2016 remand directives, and no further development is necessary regard the claims decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board notes the Veteran's representative's argument that the AOJ failed to schedule a VA examination with an ophthalmologist in accordance with the February 2016 remand directives; however, the February 2016 remand directive did not require an examination with an ophthalmologist, but merely indicated that an examination should be performed by an ophthalmologist "if possible."  The Board finds that the June 2016 VA examination by the optometrist is sufficient to rate the Veteran's disability, and finds that there was substantial compliance with the February 2016 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall, supra, where the Board's remand instructions were substantially complied with). 

He has not alleged that VA has not fulfilled its duty notify or assist in the development of his claims.  The Veteran has not identified any outstanding VA or non-VA treatment records pertinent to his appeal.  Furthermore, review of the record fails to reveal any other deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, and he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Initial Rating for Bilateral Dry Eyes

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   In the case of an initial rating, consideration is given to whether staged ratings are warranted at any time during the period beginning with the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  The benefit of the doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In Butts v. Brown, 5 Vet. App.  532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Butts Court held that, as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for a change in diagnostic codes must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

In a May 2011 rating decision, service connection for bilateral dry eye syndrome was granted, and assigned a noncompensable rating under Diagnostic Code 6066 for visual acuity, effective August 26, 1996, the date the Veteran's claim for service connection was received.  In a March 2015 rating decision, the AOJ increased his rating to 10 percent, effective February 14, 2012.  In a September 2016 rating decision, the AOJ recharacterized the Veteran's disability as bilateral lacrimal gland disorder under Diagnostic Code 6025, and assigned a 20 percent rating, effective June 24, 2016.

In reviewing the May 2011 rating decision, the AOJ assigned a noncompensable rating under 38 C.F.R. § 4.79, Diagnostic Code 6066, for impairment of visual acuity.  The Board notes that VA revised the criteria for rating eye disabilities during the claim period; the changes, however, only apply to claims for benefits received by VA on or after December 10, 2008.  As the Veteran's initial claim for service connection was received in August 1996, the older criteria apply here, rather than the revised criteria.  See 73 Fed. Reg. 66,543 -66,554 (November 10, 2008). 

Under the old criteria, impairment of visual acuity is rated under Table V and 38 C.F.R. § 4.83a, Diagnostic Codes 6061-6079 (in effect prior to December 10, 2008).  The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is rated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (in effect prior to December 10, 2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (in effect prior to December 10, 2008).  The percentage rating will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (in effect prior to December 10, 2008). 

A 10 percent rating is warranted for impairment of visual acuity in the following situations: (1) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40; (2) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (3) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to either 20/50 or 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (in effect prior to December 10, 2008).

A 20 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (in effect prior to December 10, 2008).

A 30 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; or (7) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, 6076, 6077, 6078 (in effect prior to December 10, 2008).

A 40 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (5) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 20/50; or (6) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6066, 6069, 6073, 6076 (in effect prior to December 10, 2008).  

A 50 percent rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in both eyes is correctable to 20/100; (2) when vision in one eye is correctable to 10/200 and vision in other eye is correctable to 20/70; (3) when vision in one eye is correctable to 5/200 and vision in other eye is correctable to 20/70; (4) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 20/70; or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076, 6078 (in effect prior to December 10, 2008).  

A 60 percent rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/200 and vision in other eye is correctable to 20/100; (2) when vision in one eye is correctable to 15/200 and vision in other eye is correctable to 20/100; (3) when vision in one eye is correctable to 10/200 and vision in other eye is correctable to 20/100; (4) when vision in one eye is correctable to 5/200 and vision in other eye is correctable to 20/100; (5) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 20/100; or (6) when there is anatomical loss of one eye and vision in the other eye is correctable to either 20/70 or 20/100. 38 C.F.R. § 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076 (in effect prior to December 10, 2008).  

A 70 percent rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in both eyes is correctable to 20/200; (2) when vision in one eye is correctable to 15/200 and vision in other eye is correctable to 20/200; (3) when vision in one eye is correctable to 10/200 and vision in other eye is correctable to 20/200; (4) when vision in one eye is correctable to 5/200 and vision in other eye is correctable to 20/200; (5) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 20/200; or (6) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (in effect prior to December 10, 2008).  

An 80 percent rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in both eyes is correctable to 15/200; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 15/200; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 15/200; (4) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 15/200; or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 15/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (in effect prior to December 10, 2008).  

A 90 percent rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in both eyes is correctable to 10/200; (2) when vision in one eye is correctable to 5/200 and vision in other eye is correctable to 10/200; (3) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 10/200; or (4) when there is anatomical loss of one eye and vision in the other eye is correctable to 10/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (in effect prior to December 10, 2008).  

A 100 percent rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in both eyes is correctable to 5/200; (2) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 5/200; (3) when there is anatomical loss of one eye and vision in the other eye is correctable to 5/200; (4) when there is blindness in both eyes having only light perception; or (5) when there is anatomical loss of both eyes.  38 C.F.R. § 4.84a, Diagnostic Codes 6061, 6062, 6063, 6067, 6071 (in effect prior to December 10, 2008).  

Under Diagnostic Code 6025, a 20 percent rating is warranted for interference with the lacrymal duct from any cause when both eyes are involved.  38 C.F.R. § 4.79 (in effect prior to December 10, 2008). 

Pertinent evidence of record includes the Veteran's VA treatment records, private treatment records, VA examinations in August 2009 and June 2016, and his lay statements, including his testimony before Veterans Law Judges, including the undersigned, in March 2004 and September 2015.

As early as September 1992, the Veteran's private treatment records note complaints of dry eyes as well as his use of artificial tears.

In his August 1996 claim, the Veteran stated that he suffered from dry eyes since service, and that his condition caused irritation and constant redness.  He stated that his treatment providers indicated to him that he had almost no tearing capability, and that he used several eye lubricants many times a day.

In March 2004, the Veteran testified before a Veterans Law Judge.  Concerning the nature of his disability, he stated that he had a tear deficiency, and that his tear ducts did not generate tears.  He reported using artificial tears every few hours.

In August 2009, the Veteran underwent a VA examination.  The examiner noted his complaint of dry eyes for more than forty years, as well as the use of eye drops ten to fifteen times a day.  Upon examination, the Veteran's distance visual acuity was 20/30 in the right eye and 20/40 in the left eye with correction, and his near visual acuity was 20/20 in the right eye and 20/30 in the left eye.  There was no afferent pupillar defect and his visual fields were full by confrontation.  His lids, lashes, and conjunctiva were within normal limits.  His anterior chamber was deep and clear with no cell or flare.  His cornea was clear, and his iris was within normal limits.  The examiner opined that his dry eye was likely related to his gas exposure in service.  The examiner noted that noxious gasses can damage the mucous-producing goblet cells that made the aqueous and lipid layers of the tear film less effective.  The examiner also noted that his lipid layers were also likely affected as well.  Finally, the examiner noted that the Veteran suffered from age-related cataracts.

A March 2012 private treatment record noted diagnoses of blepharitis and cataracts.  The Veteran's visual acuity was 20/50 in the right eye and 20/40 in the left eye.  Slit lamp examination revealed lids and adnexa with mild blepharitis bilaterally, quiet conjunctiva, clear corneas, and his anterior chambers were deep and quiet.

An April 2012 VA treatment record noted the Veteran's complaint of long standing dry eye syndrome.  He reported using artificial tears ten times per day.  For the prior month, he was doing a lid scrub and warm compresses with only nominal improvement.  The examiner noted diagnoses of nuclear cataracts, which caused decreased vision; bilateral blepharitis and dry eye causing burning eyes and crusting; and myopic astigmatism with presbyopia.  His visual acuity was 20/60 in the right eye and 20/40 in the left eye.  Concerning his cornea, the examiner noted a low tear lake, but that his cornea was intact.  A May 2012 VA treatment record noted that his visual acuity was 20/40 bilaterally.  The slit lap examination noted debris in his tear film bilaterally.

In October 2012, the Veteran underwent another VA examination.  His eye diagnoses were nuclear sclerosis, dry eye syndrome, blepharitis, astigmatism, presbyopia, and myopia.  His corrected distance visual acuity was 20/50 bilaterally, and his corrected near visual acuity was 20/40 or better bilaterally.  There was no anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  There was no astigmatism or diplopia.  Examination revealed bilateral blepharitis and cataracts.  Internal eye examination was normal, and his visual fields were normal.  The examiner did not indicate whether he suffered from a lacrimal gland disorder.  The examiner noted that the Veteran's service-connected disability did not impact his ability to work.  Overall, the examiner noted normal age-related cataracts that were visually significant.  The examiner also noted blepharitis and dry eye, and that he used artificial tears ten times a day and practiced lid hygiene.

In a July 2013 statement and his August 2014 substantive appeal, the Veteran argued that Diagnostic 6066 was inappropriate to rate his disability, and that his bilateral dry eye syndrome was more appropriately rated under Diagnostic Code 6025.  The Veteran repeated this assertion at the September 2015 Board hearing.

A June 2014 private treatment record noted diagnoses of myopia, astigmatism, presbyopia, and cataracts.  The Veteran's corrected visual acuity was 20/50 bilaterally.  Slit lamp examination revealed lids/adnexa and conjunctiva normal, clear corneas, and his anterior chambers were deep and quiet.  Similarly, a VA treatment record also notes corrected vision to 20/50 bilaterally.

A February 2015 VA treatment record noted that examination revealed debris in the tear film as well as decreased tear break up time bilaterally.  The Veteran's dry eyes were associated with meibomian gland dysfunction (MGD).  His visual acuity was 20/70 in the right eye and 20/50 in the left.

In June 2016, the Veteran underwent another VA examination.  He was diagnosed with cataracts, dry eye syndrome, MGD, and blepharitis.  His corrected near and distance visual acuity was 20/70 bilaterally.  His pupils were reactive to light, and there was no afferent pupillary defect.  He did not have anatomical loss, light perception only, extremely poor vision, blindness in either eye, severe irregular astigmatism, or diplopia.  Concerning his eye lids, the examiner noted blepharitis and MGD, and that his cornea had a minimal tear lake.  Concerning the Veteran's decreased visual acuity or visual impairment, the examiner noted that such was actually due to his cataracts.  

The examiner noted a diagnosis of dry eye syndrome and inferior corneal staining, as well as a small tear lake bilaterally.  His tear breakup time was also reduced.  Concerning the diagnosis of blepharitis and MGD, the examiner noted that such were making his dry eye symptoms worse, and that he controlled his disability with daily eye drops and lid hygiene.  As noted above, the examiner noted that the Veteran's cataracts were a clouding of the lens inside the eye, and that it was a condition that was common with aging.  As such, the examiner concluded that the decreased visual acuity was less likely than not related to or aggravated by the service-connected dry eye syndrome.  The examiner once again indicated that dry eyes did not affect blepharitis and MGD, but that blepharitis and MGD affected his dry eyes.

With regard to the Veteran's dry eyes, the examiner noted that such resulted from compromised to either the quality or quantity of the precorneal tear film.  The examiner stated that some people had an imbalance in the composition of their tears, while others do not produce enough tears to keep their eyes lubricated.  The examiner also noted that, since he had a small tear lake, it was at least as likely as not that the Veteran's lacrimal gland was not producing enough tears, which was contributing to his dry eye symptoms.

Considering the pertinent evidence in light of the applicable rating criteria, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating for bilateral dry eye syndrome, under Diagnostic Code 6025, is warranted from August 26, 1996, the effective date of the award of service connection.

As noted above, the Veteran has consistently complained of bilateral dry eyes with decreased tear production and the need to use artificial tears multiple times throughout the day to irrigate his eyes.  Although the October 2012 VA examiner found no physical findings of abnormal lacrimal duct function, the August 2009 VA examiner noted that noxious gasses can damage the mucous-producing goblet cells that made the aqueous and lipid layers of the tear film less effective, and the February 2015 VA treatment record noted a decreased tear lake.  Most significantly, the June 2016 VA examiner noted that the Veteran's decreased tear lake and breakup time were likely related to a lacrimal gland disorder.  In this regard, the Board notes that "lacrimal" is defined as "pertaining to the tears."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 996 (32nd ed. 2012).  The evidence also shows that, even before the Veteran filed his claim for service connection, he required constant use of artificial tears to help lubricate his eyes.  

Based on this evidence, the Board finds that the Veteran is entitled to a 20 percent disability rating under Diagnostic Code 6025 for his service-connected bilateral dry eyes syndrome since the effective date of the award of service connection, August 26, 1996.  In this regard, the Board notes that the assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  See Butts v. Brown, supra; see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (holding that one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).  Here, at a minimum, the Board finds that the collective evidence gives rise to a reasonable doubt on the question of whether the Veteran suffers from a lacrimal apparatus disorder.  See 38 C.F.R. § 4.3.

However, no higher rating is assignable at any pertinent point.  The 20 percent rating herein assigned is the maximum rating assignable under Diagnostic Code 6025.  Moreover, as noted by the June 2016 VA examiner, the Veteran's bilateral dry eye syndrome does not actually any impairment of visual acuity, by loss of visual field, or scotoma.  The Board also finds that no other diagnostic code provides a basis for any higher rating.  Moreover, the disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

Other Considerations

The Board has considered whether additional staged ratings under Fenderson, are appropriate for bilateral dry eye syndrome; however, the Board finds that his symptomatology has been stable for the disability rating currently assigned throughout the appeal period.  Therefore, assigning further staged ratings for the disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral dry eye syndrome with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  In this regard, the Board notes the diagnoses of blepharitis and MGD; however, the June 2016 VA examiner indicated that those conditions affected his bilateral dry eye syndrome, not the other way around.  Therefore, referral is not warranted.   See Thun v. Peake, 22 Vet. App. 111 (2008).

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.    However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

III.  Entitlement to a TDIU Prior to August 17, 2011

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more; and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

In the February 2016 decision, the Board granted entitlement to a TDIU, effective August 17, 2011, the first day the Veteran met the schedular requirements under 38 C.F.R. § 4.16(b).

Prior to August 17, 2011, the Veteran was awarded service connection for bronchial asthma, rated as 30 percent disabling, effective June 8, 1996; left knee ligamentous laxity, rated as 20 percent disabling, effective March 18, 1996; bilateral dry eyes, now rated as 20 percent disabling, effective August 26, 1996; residuals, fracture right lower leg and ankle with osteochondritis desiccans of the right talus, rated as 10 percent disabling, effective October 1, 1956; metatarsalgia, right foot, rated as 10 percent disabling, effective August 6, 1996; and basal cell carcinoma, rated as noncompensable, effective January 16, 2001.  Overall, the Veteran's combined disability rating prior to August 17, 2011, was no more than 60 percent.

Therefore, prior to August 17, 2011, the Veteran did not meet the schedular criteria for a TDIU, see 38 C.F.R. § 4.16(a), and his claim must be considered under the criteria of 38 C.F.R. § 4.16(b).

Where the percentage requirements for a TDIU are not met, a total disability may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The Veteran's claim for a TDIU on an extraschedular basis must be submitted to the Director of Compensation Service for initial adjudication.  Id.

In accordance with the Board's February 2016 remand instructions, the AOJ referred the Veteran's claim to the Director of Compensation Service for extraschedular consideration.  In a September 2016 administrative decision, the Director denied entitlement to an earlier effective date for the grant of a TDIU, to include on an extraschedular basis.  In the decision, the Director found that the medical evidence of record did not support a finding of unemployability prior to August 17, 2011.  The Director noted his service-connected and nonservice-connected disability, and concluded that there was no evidence demonstrating that the rating schedule was inadequate, or that the Veteran's service-connected disabilities alone rendered him unemployable.

Since the Veteran's claim of entitlement to a TDIU on an extraschedular basis was denied by the Director, the Board may address the merits of the Veteran's claim for an earlier effective date for the grant of a TDIU, to include on an extraschedular basis.  Wages v. McDonald, 27 Vet. App. 233, 239 (2015).

Pertinent evidence of record includes the Veteran's VA treatment records, VA examinations, VA Vocational Rehabilitation and Counseling Division assessments, and his lay statements including his testimony before the undersigned.  The record reflects that he has associate degrees in business Bible studies and Christian counseling, as well as a bachelor's degree in business.  From September 1990 to July 1996, the Veteran worked as a supervisor of computer programming.  On his February 2012 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, he indicated that his last day of full time employment was July 23, 1996.

The record reflects that the Veteran has not held full time work at any time since 1996.  He retired in 1996 due, in large measure, to asthma and leg problems. See September 2015 Hearing Transcript, pgs. 22-24.

In a March 1996 statement, the Veteran stated he had difficulties walking several blocks due to his right leg and ankle, and that he could not lift anything over twenty pounds.  He stated that his left knee was very painful on a daily basis.

In April 1996, the Veteran underwent a VA examination addressing the nature and severity of his left knee disability.  Concerning his work history, the Veteran reported a successful career as a computer systems analyst with a number of companies.  The examiner indicated that the Veteran was able to work without difficulty and would be retiring at the age of 65 that summer.

In a July 1996 statement, the Veteran stated that his current position required him to sit for extended periods of time and that his doctor told him to stop working due, in part, to the fact that prolonged sitting caused leg problems.

In October 1996, he underwent another VA examination.  With regard to his left knee, the Veteran reported problems going up stairs at church.

In an October 1996 decision VA Vocational Rehabilitation and Counseling Division denied the Veteran's application for vocational rehabilitation training.  The letter noted that he had a bachelor's degree in business, an extensive work history in data management, and that he was presently working as a financial consultant.

In connection with his claim for service connection for asthma, the Veteran submitted a statement on June 8, 1997, in which he said that, as a result of visual problems, leg problems (which prevented him from sitting or standing for long periods), asthma, and back problems, he could not continue to work in his profession.  He stated that asthma caused severe problems due to work-related stress.

In April 1998, the Veteran underwent another examination.  Concerning his right lower leg; ankle; and left knee disabilities he reported mild pain and stiffness.  Concerning the metatarsalgia, he reported pain with prolonged standing.

A May 2000 VA treatment record noted the Veteran's reported of seasonal allergies and asthma.  He stated that he has had some severe asthma attacks in the past, but no emergency room visits.  He stated that he was previously in computer systems and the stress of his position made his asthma worse and that he had no severe episodes since 1996 when he retired.  The Veteran was assessed with asthma, by history, mainly related to work stress and now resolved, grass exposure, and reflux.

In June 2001, he underwent another VA examination.  He reported pain in his knees depending on activities two times a week.  He reported doing yard work and a little carpentry.

A February 2002 VA examination noted that the Veteran worked as a computer systems designer, programmer, and analyst until his retirement five years ago.  The Veteran stated that he led a sedentary lifestyle following service, and that he avoided physical activity because of the possible aggravation of his joint problems.  He avoided heavy lifting, and the maximum activity he could perform was cutting his grass despite the fact that it caused his knee to flare.  He stated he was dreading the upcoming lawn-mowing season.

A July 2003 VA examination noted that the Veteran was currently retired and was managing five rental properties, including maintenance and repair work.  However, he had to limit his walking secondary to knee pain.

In an August 2009 VA examination, the examiner indicated that there was no significant disability from the Veteran's eyes.  

In September 2009, he underwent a VA examination of his asthma.  The examiner noted that his condition had progressively worsened since its onset.  The examiner noted a history of three or more acute asthmatic attacks a week, and several clinical visits per year, as well as a daily non-productive cough.  The examiner also noted a history of constant or near-constant wheezing, as well as shortness of breath, including occasional with only mild or moderate exertion, and frequent with severe exertion.  The examiner did not note any general occupational effects because the Veteran was not employed; however, the examiner noted effects on usual daily activities including shopping, exercise, sports, and recreation.  The examiner also noted that the Veteran had difficulties with all activities due to shortness of breath; for example, it took him two days to mow the lawn and do heavy work.

A December 2011 VA Counseling Record - Narrative Report noted that the Veteran had an impairment in employability, and that his service-connected disabilities contributed in substantial part to this impairment.  The counselor noted his service-connected disabilities (including the effective dates of the award of service connection, as well as the percentages assigned to those disabilities).  The Veteran provided a detailed history, including his military occupational specialties and educational background.  He received an associate's degree in business in 1949, a bachelor's degree in business in 1961, and an associate's degree in bible studies and Christian counseling in 2000.  The counselor then reviewed his employment history.  The counselor indicated that, although the Veteran had excellent work history, he had not worked in fifteen years, and his skills and knowledge were dated.  His service-connected disabilities impaired his ability to prepare for, obtain, and retain employment.  His asthma caused problems breathing and fatigue, and impaired his ability to work outdoors or engage in moderate physical activities.  The Veteran's left knee, right leg and ankle, and right foot caused problems with pain, swelling, walking and balancing, climbing stairs, and tripping  He had difficulties lifting and carrying, bending, kneeling, crawling, and walking.  And his dry eye disability caused scratchiness, inflammation, and swelling of the eyes.  With regard to his education, including his most recent associate's degree, the counselor concluded that such would not contribute to his employability.  

In February 2012, the Veteran submitted a formal application for a TDIU.  He indicated that the last day he worked was July 23, 1996, as a supervisor of computer programming.  The Veteran indicated that he had an associate's degree in counseling that took him four years to obtain.

In a statement received in April 2012, the Veteran indicated that he left his position with Sprint Communications in late July 1996 because of his disabilities, including pain in his legs and difficulty breathing due to the air conditioning.  He stated that, despite working in the computer-related field for over forty years, he was no longer able to keep up with the workload and was working sixty hours a week to keep up.  He stated that he then sought an associate's degree as a counselor that he completed four years later.

In October 2012, the Veteran underwent a VA examination of all of his service-connected disabilities.  With regard to his left knee and right ankle disabilities, the examiner noted that he had to miss work at times.  The examiner indicated that these conditions did impact his ability to work.  Moreover, the examiner indicated that, although the Veteran's work was primarily sedentary, work would nevertheless aggravate his ankle pain.  Concerning his right foot disability the examiner noted that it only affected him if he had to stand for prolonged periods of time; when he was working, it did not affect him as much.  Concerning his asthma, the examiner noted that his condition was worse during allergy season, and that he was unable to rake leaves or garden due to the asthma.  He stated that, when he was working, he would miss a few days each spring and fall as a result of his service-connected asthma.  

The examiner noted that the Veteran received treatment for his asthma, left knee, right leg and ankle, right foot, and basal cell carcinoma prior to coming to VA in 2000, and that those disabilities would likely prevent him from securing and maintaining substantially gainful employment, including both physical labor and sedentary due, in part to ankle and knee problems.

In September 2015, the Veteran testified before the undersigned Veterans Law Judge.  Concerning his work history, he stated that he stopped working in 1996 because the air conditioning was severely affecting his breathing and because of problems with his legs.  He stated that his days were spent wheezing and coughing even when sitting alone in his office.

The Board notes that, while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Moreover, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; rather, that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Based on the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities rendered him unemployable prior to August 17, 2011, and that entitlement to a TDIU on an extraschedular basis is warranted.

Although the Director determined that there was no evidence indicating that the Veteran's service-connected disabilities rendered him unemployable prior to August 17, 2011, the opinion fails to adequately consider his lay statements concerning the functional effects his service-connected disabilities, including both asthma and his bilateral lower extremities, had on his ability to work.  Furthermore, the Director's opinion fails to discuss the May 2000 VA treatment record indicating that his asthma was more severe when he was working, that it was stress induced, and that it had subsided when he stopped working, presumably because he was no longer in an air conditioned environment such as an office.  Concerning his disabilities of his lower extremities, the record also indicated problems with prolonged sitting and standing as early as July 1996.  Furthermore, while the Veteran has two associate degrees and a bachelor's degree, as discussed previously, the December 2011 VA vocational counselor indicated that the two business degrees from 1949 and 1961 and his Bible studies and Christian studies associated would not help him in the present work-environment.  While he was able obtain his associates degree after he retired, the Board notes that it took his approximately four years to complete what are traditionally two-year degrees.  Finally, despite his work history in computers, it is unlikely that his knowledge and skills would have benefitted him going forward as the profession progressed into what it is today.  Given his education and occupational experience, it does not appear that the Veteran's qualified for substantially gainful employment due to his service-connected disabilities prior to August 17, 2011.

So as to not prejudice the Veteran, the Board will refrain from assigning an effective date at this time.  Nevertheless, the Board notes that the record indicates that he stopped working in July 1996, and that as early as June 1997, he indicated that he was unable to continue working due to his asthma and bilateral lower extremity disabilities.  Finally, the Board notes that the symptomatology and the functional effects associated with the Veteran's service-connected disabilities that were addressed by the December 2011 VA vocational counselor and the October 2012 VA examiner are the same symptoms and functional effects that he has reported since he filed his claim for service connection for asthma, left knee disability, and right foot disability in 1996.  Moreover, the Veteran's disability ratings for these disabilities have been consistent since 1996. 

In view of the foregoing, the Board finds entitlement to a TDIU on an extraschedular basis prior to August 17, 2011, is warranted.  The Board has considered the benefit-of-the-doubt rule in granting this benefit.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





						(CONTINUE ON NEXT PAGE)
ORDER

An initial rating of 20 percent for dry eye syndrome is granted, effective August 26, 1996.

Entitlement to a TDIU on an extraschedular basis prior to August 17, 2011, is granted.


REMAND

The Veteran contends that he has hiatal hernia/gastroesophageal reflux disease (GERD), and gastric disorders secondary to his use of ibuprofen to relieve pain associated with his service-connected right foot, right leg and ankle, and left knee (orthopedic disabilities).

In the February 2016 remand, the Board noted that the September 2009 and August 2011 VA examinations both concluded that the Veteran's GERD, erosive gastritis, duodenitis, and hiatal hernia were not caused by or the result of his service-connected disabilities, including his use of NSAIDs.  The Board found that both examinations were inadequate because they did not address whether his service-connected disabilities, including his use of NSAIDs for treatment aggravated those disabilities.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Moreover, the Board noted an October 2014 VA treatment record that indicated that the Veteran's history of peptic ulcer disease could possibly be related to his chronic aspirin use.  Thus, the Board sought a new opinion.

In August 2016, the Veteran underwent VA examinations of any esophageal conditions and stomach and duodenal conditions.

The August 2016 VA examination reports did not address the relationship of all diagnoses provided during the pendency of the appeal.  The examiner did not address the significance, if any, of the October 2014 VA treatment record identified by the Board that indicated that the Veteran had a history of peptic ulcer disease that may be related to NSAID use.  Finally, despite the Board's instruction that he review the entire claims file, the examiner noted that he did not review remote records for the original diagnoses of these conditions.

The examination reports also did not address the contention that the stomach and esophageal conditions are secondary to his use of NSAIDs for his service-connected disabilities.  Although the examiner offered an opinion as to whether his GERD was aggravated by his use of NSAIDs, no opinion was provided as to whether his hiatal hernia was aggravated by his used of NSAIDs.  Finally, with regard to the examiner's opinion that it was more likely that the Veteran's stomach ulcerations in the gastric, pylorus, or duodenum were more likely caused by reflux as opposed to his use of NSAIDs, the examiner failed to provide any rationale for that conclusion.

A medical examination report must contain not only clearly conclusions with supporting data, but also a reasonable medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 vet. App. 120, 124 (2007) (stating that a medical opinion support is conclusion with an analysis that the Board can consider and weigh against contrary opinions).

Finally, as noted in the introduction, the Veteran has perfected an appeal with regard to entitlement to service connection for sleep apnea, Paget's bone disease, and peripheral neuropathy of the bilateral lower extremities, and is currently awaiting a videoconference hearing on those issues.  Concerning the issue of entitlement to a certificate for financial assistance in the purchase of an automobile or adaptive equipment, since the Veteran has alleged that the loss of use of his legs is due, in part, to his Paget's bone disease and peripheral neuropathy of the bilateral lower extremities, see April 2015 Notice of Disagreement, and the August 2016 VA examiner also indicated as much, this issue is inextricably intertwined with the claims for service connection for Paget's bone disease, and peripheral neuropathy of the bilateral lower extremities.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another).  As such, adjudication of this issue would be premature prior to the resolution of his other claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records relevant to his claims.

2.  After all available records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's August 2016 stomach and esophageal and duodenal examinations.  The record and a copy of this Remand must be made available to the examiner.  If the August 2016 VA examiner is not available, the claims file should be provided to a medical professional to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, to include the Veteran's lay statements, the examiner should answer the following questions:

a)  Is it at least as likely as not (a 50 percent or higher probability) that the Veteran developed a current stomach or esophageal disorder, to include hiatal hernia, antral gastrophy, GERD, duodenitis, peptic ulcer disease, or erosive esophagitis, as a result of his military service, to include his exposure to chemicals as a result of the duties associated with his military occupational specialty;

(For VA purposes, a current disability is one shown at any time since 1996, even if not shown in more recent records).

b)  If not, is at least as likely as not (a 50 percent or higher probability) that the Veteran developed a stomach or esophageal disorder, to include hiatal hernia, antral gastrophy, GERD, duodenitis, peptic ulcer disease, or erosive esophagitis, as a result of his service-connected disabilities, to include his use of aspirin or NSAIDs to treat his orthopedic disabilities, or the coughing associated with his service-connected bronchial asthma; and

c)  If not, is at least as likely as not (a 50 percent or higher probability) that the Veteran's stomach or esophageal disorder, to include hiatal hernia, antral gastrophy, GERD, duodenitis, peptic ulcer disease, or erosive esophagitis, have been aggravated by his service-connected disabilities, to include his use of aspirin or NSAIDs to treat his orthopedic disabilities, or the coughing associated with his service-connected bronchial asthma.  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

The examiner should take into consideration all of the evidence of record, to include Veteran's statements concerning in-service incurrence and post-service symptomatology, accepted medical principles, and objective medical findings.  All opinions must be accompanied by supporting reasons.

3.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


